Citation Nr: 0911019	
Decision Date: 03/25/09    Archive Date: 04/01/09	

DOCKET NO.  06-02 739	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a postoperative left knee meniscal tear, and in 
excess of 10 percent for associated left knee arthritis with 
limitation of motion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The Veteran had active military duty from May 1976 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the benefit 
sought on appeal.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The Veteran's residuals of a left knee meniscal tear 
result in pain, minor limitation of motion, arthritis, and 
little to no instability.  

3.  Recent findings of left-sided weakness are clearly 
attributable to multiple cerebrovascular accidents (strokes) 
from 2004 and 2005, which are unrelated to the Veteran's left 
knee meniscal tear, and may not be considered in evaluating 
the Veteran's service-connected left knee disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the residuals of a postoperative left knee meniscal tear, 
and/or in excess of the associated 10 percent evaluation 
assigned for arthritis with limitation of motion have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71 Plate II, 4.71, Diagnostic Code 5258 (1999); 
VAOPGCPREC 23-97, 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in collecting such evidence.  

The Veteran was provided formal VCAA notice in August 2004, 
prior to the issuance of the rating decision now on appeal 
from December 2004.  This notice informed the Veteran that 
for an increased evaluation for knee disability, it would be 
necessary for him to submit competent evidence showing an 
actual increase in such disability.  This notice was legally 
sufficient when issued, but did not comply with the 
subsequent case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which created a requirement for more specificity in 
VCAA notice.  However, during the lengthy pendency of this 
appeal, the Veteran was subsequently provided Vazquez 
compliant VCAA notice in May 2008 which did in fact include 
the required specificity as well as the actual rating 
criteria applicable to evaluating the Veteran's knee 
disability.  Additionally, during the lengthy pendency of 
this appeal, the Veteran has been provided with multiple 
Statements of the Case which included a recitation of this 
criteria and a clear discussion of the evidence necessary to 
substantiate claims for increase.  Moreover, the Veteran has 
demonstrated an actual knowledge of the evidence necessary to 
substantiate claims in his written statements and in 
testimony provided in hearings at the RO and later before the 
undersigned in December 2008.  

The Veteran has been provided multiple VA examinations which 
are adequate for rating purposes and all relevant medical 
evidence has been collected for review.  Under all these 
circumstances, the Board can find no prejudice with 
proceeding to a decision.  No useful purpose could possibly 
be served by remanding the appeal for additional notice which 
the Veteran has already received, and of which he is already 
cognizant.  In addition, considering the very consistent 
clinical findings on file, the Board notes that with respect 
to the current claim for increase, VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(2).  VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability and claims for 
disability compensation.  The provisions of the Rating 
Schedule represent the average impairment in earning capacity 
and civil occupations resulting from those disabilities, as 
far as can be determined.  Separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability, will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  
38 C.F.R. § 4.0.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body, with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding joints, factors of disability reside in reductions 
of their normal excursions of movement in different planes.  
Inquiry will be directed to consideration of more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing and 
weight bearing are related considerations.  For the purpose 
of rating disability from arthritis, the knee is a major 
joint.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based on 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca v. Brown, 
4 Vet. App. 202 (1995).  

VA General Counsel issued a precedent opinion in July 1997 
which held that a claimant who had arthritis and instability 
of the knee may be rated separately under Diagnostic 
Codes 5003 and 5257.  VAOPGCPREC 23-97.  When the knee 
disorder is already rated under Diagnostic Code 5257 (for 
instability), the Veteran must also have limitation of motion 
which at least meets the criteria for a zero percent rating 
under Diagnostic Codes 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) to 
obtain a separate rating for arthritis, if it is clinically 
demonstrated.  

38 C.F.R. § 4.71, Plate II, indicates that normal range of 
motion for the knee in a sitting position is from zero 
degrees' extension (forward) to 140 degrees' flexion (bent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 provides that 
limitation of leg flexion to 30 degrees warrants a 20 percent 
evaluation, and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 provides that limitation of leg extension to 
10 degrees warrants a 20 percent evaluation, to 15 degrees 
warrants a 20 percent evaluation, and to 20 degrees warrants 
a 30 percent evaluation.  

There are also evaluations for malunion of the tibia and 
fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Other impairment of the knee resulting in subluxation or 
lateral instability which is slight warrants a 10 percent 
evaluation, which is moderate warrants a 20 percent 
evaluation, and which is severe warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Analysis:  The Veteran filed his current claim for increase 
in August 2004.  At that time, he was already in receipt of a 
20 percent evaluation for the residuals of a postoperative 
left knee meniscal tear, on the basis of moderate instability 
under Diagnostic Code 5257.  Because there was some 
limitation of motion with pain and clinically identified 
arthritis, he had also been assigned a separate compensable 
10 percent evaluation under Diagnostic Codes 5010-5260, in 
accordance with General Counsel Precedential Opinions.  

He was provided VA orthopedic examination the month following 
receipt of his claim in September 2004.  He complained of 
increased pain.  He was not using any prosthesis or other 
device.  Examination revealed full and complete range of 
motion from 0 to 140 degrees with no tenderness with 
extension, but some tenderness with full flexion.  The knee 
was entirely stable to valgus and varus stress, and Lachman 
test was negative.  There was no effusion.  There was a 
positive Grind test.  The knee was affected by arthritis.

In December 2005, he was provided another VA orthopedic 
examination and his medical records and claims folder were 
reviewed.  Examination revealed three scars from prior 
surgeries which were small and which were not noted to be 
tender or painful or in any way disabling.  There was no 
swelling, effusion, edema or erythema, and the Veteran had 
full passive range of motion from 0 to 140 degrees, and 
active range of motion showed flexion to 130 degrees and 
extension to only 10 degrees.  There was pain on range of 
motion, and the examiner opined that an additional 10 degrees 
of extension might be lost with repetitive use.  There was 
again positive patellar grind.  There was also again no 
findings of instability of the knee, which was found to be 
stable to varus and valgus stressing.  The examiner noted 
that the Veteran did have pain in this left knee that was 
disabling, but pointed out that the Veteran had suffered a 
stroke with left-sided weakness which was superimposed upon 
his service-connected postoperative meniscal tear.  

The Veteran testified at a hearing at the RO in June 2006, 
and again more recently before the undersigned in December 
2008.  The Board has carefully considered this testimony, but 
it will not be repeated here.  

A VA CT scan of the Veteran's head in December 2007 confirmed 
old infarcts involving the left caudate of the head and the 
right lentiform nucleus.  This was suggestive of ischemic 
changes, and confirmed earlier reports that the Veteran had 
sustained a stroke.  An outpatient treatment record the same 
day noted the Veteran had a history of multiple strokes and 
ischemic events associated with cocaine use.  

The Veteran was most recently again examined by VA in 
February 2008.  His claims folder was available and reviewed, 
and the doctor specifically noted that the Veteran had 
strokes in both 2005 and 2007 which were likely secondary to 
his significant long-time Cocaine use.  The Veteran described 
at this time a bilateral knee weakness, and that he wore a 
knee brace only at work, but used no additional assisted 
devices.  He denied increased limitation of motion or 
functioning during flare-ups.  Examination revealed the left 
knee to be tender to palpation but strength was considered 
5/5, with normal reflexes, negative Lachman's, negative 
McMurray's, negative anterior-posterior drawer signs, and no 
fatigability with range of motion.  There was some minimal 
crepitus.  It was also noted at this time the gait was normal 
without limp.  X-ray studies were interpreted as revealing 
minimal degenerative changes, primarily in the patellofemoral 
joint.  The physician again noted that the Veteran had some 
weakness secondary to strokes.  

Recent VA outpatient treatment records commencing in February 
2008 note that the Veteran had a normal gait and station and 
examination of the left knee except for slight grimacing with 
full range of motion and slight edema.  In June 2008, the 
Veteran reported having occasional left knee pain and 
swelling which did not restrict him in any way in working or 
driving.  He ambulated normally and was in no acute distress.  
In 2008, an outpatient consultation revealed minimal swelling 
but full range of motion with no point tenderness with 
palpation.  

A clear preponderance of the evidence on file during the 
pendency of the appeal is against an evaluation in excess of 
the currently assigned 20 percent evaluation reflective of 
moderate instability, with a separate 10 percent evaluation 
for some limitation of motion with arthritis.  Frankly, no 
examination or clinical record on file during the pendency of 
the appeal shows anything more than slight instability of the 
left knee joint.  There is certainly no evidence to support a 
finding of severe instability sufficient for the next higher 
30 percent evaluation in accordance with Diagnostic 
Code 5257.  

A single examination in 2005 noted a loss of 10 degrees of 
extension which might be increased to 20 degrees on 
repetitive use, but it is certainly noteworthy that no other 
of multiple formal VA examinations and outpatient treatment 
records during the pendency of the appeal reported any 
limitation of full and complete extension of the knee.  The 
examination in 2005 was near the time of one of the Veteran's 
documented strokes with left sided weakness.  There is simply 
insufficient evidence of any significant limitation of motion 
of the knee either in flexion or extension to warrant an 
evaluation in excess of the presently assigned 20 percent 
evaluation.  

Old postoperative scarring from decades ago is noted to be 
healed without identifiable compensable residual.  

Additionally, there is little evidence noting significant 
functional loss due to pain on use or due to flare-ups, other 
than chronic pain at extremes of motion which is already 
contemplated in the current evaluations assigned.  

No extraschedular consideration is warranted in the absence 
of any evidence of periods of hospitalization or marked 
interference with employment.  There is nothing exceptional 
or unusual about the veteran's postoperative left knee.  
38 C.F.R. § 3.321(b)

Finally, the Board notes that multiple clinicians conducting 
a record review have identified that the Veteran had two 
strokes resulting in chronic left-sided weakness which were 
likely attributable to the Veteran's longstanding cocaine, 
use and to the extent he has any additional left-sided 
weakness or unsteadiness that is attributable to these 
strokes and not to his postoperative left knee meniscectomy, 
he may not receive an increased evaluation for his service-
connected left knee for disability which is not attributable 
to that knee and which is clearly related to drug use for 
many years after the Veteran was separated from service.  In 
reviewing all of the objective medical evaluation of the 
Veteran's knee during the pendency of the appeal, a 
preponderance of the evidence is against an award of 
compensation higher than the already assigned 20 percent for 
moderate left knee instability and/or the separate 10 percent 
evaluation for painful limited motion with arthritis.  



ORDER

Entitlement to an evaluation in excess of 20 percent for a 
postoperative left knee meniscal tear, and in excess of 
10 percent for painful limited motion with arthritis is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


